DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  the terms “Wherein” and “The” should not be capitalized in claim 1, and the terms “Obtaining”, “Dissolving”, and “Adding” should not be capitalized in claim 14.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-4, 8, and dependent claims thereof, the text “selected from a halogen atom”, “selected from hydrogen, methyl or halogen”, “selected from one…or acetic anhydride”, “selected from chlorine or bromine”, “selected from fluorine…or iodine”, “selected from TMS…or TIPS”, and “selected from one or a mixture…or acetic anhydride” read upon an improper Markush group.
Regarding claim 12 and dependent claims thereof, the term “solvent B” renders the claims indefinite as the metes and bounds of the solvent are not clearly set forth. When materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively.  For example, if "wherein R is a material selected from A, B, C and D" is a proper limitation, then "wherein R is A, B, C or D" shall also be considered proper.  
Conclusion
Claims 1-20 are pending. Claims 1-20 are rejected. No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Komatsu et al. Organic Process Research & Development (2022), Vol. 6, pages 847-860 (of record) is representative of prior art. Komatsu teaches the synthesis of trifluorothymidine employing ZnCl2 or CuF2 as a metal catalyst. See Schemes 1-2 and Table 1. Komatsu does not teach or suggest a process employing an acid catalyst selected from one or a mixture of two or more of HCl, formic acid, acetic acid, or acetic anhydride. It would not have been obvious to substitute ZnCl2 or CuF2 with an acid catalyst selected from one or a mixture of two or more of HCl, formic acid, acetic acid, or acetic anhydride as Komatsu teaches the metal catalyst as being critical for / selectivity. 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/